Citation Nr: 1136794	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of degenerative arthritis or disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

In July 2010, the Board remanded the case for additional development.  Since then, the development has been completed and the issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  In an unappealed March 1999 rating action, the RO denied entitlement to service connection for degenerative arthritis or disc disease of the lumbar spine.

2.  The additional evidence received since the March 1999 rating action is not new and material and does not raise a reasonable possibility of substantiating the claim for service connection for degenerative arthritis or disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The March 1999 rating action, which denied the claim for service connection for degenerative arthritis or disc disease of the lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received sufficient to reopen the final RO March 1999 denial of service connection for degenerative arthritis or disc disease of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter was sent in July 2005 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim).  The Veteran was notified of the basis for the prior denial of his claim and of evidence that was needed to reopen his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also notified the Veteran that evidence sufficient to reopen the previously denied claim must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).  In addition, the correspondence informed the Veteran of the criteria for assigning ratings and effective dates, if service connection were to be granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, the RO readjudicated the Veteran's appeal and, upon denial of the claim, issued a supplemental statement of the case.  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  In this regard, the Board acknowledges that the Veteran's treatment records from the Social Security Administration were destroyed and unavailable for review.  See August 2010 SSA response.

VA's statutory duty to assist a claimant in the development of a previous finally denied claim-to include the furnishing of a pertinent VA examination-does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim such as in a case where the claimant lacks legal eligibility for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

In any event, however, the Veteran was afforded a VA examination in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds the examination fully adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) & Dingess/Hartman, supra.

Analysis-New and Material Evidence

Historically, the Veteran's service connection claim for degenerative arthritis or disc disease of his lumbar spine was denied in a March 1999 rating decision.  The Veteran did not file a timely appeal and the decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100, 20.1103 (2010).  Thereafter, in May 2005, the Veteran filed his current claim to reopen.  In January 2006, the RO continued to deny the claim.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Although the RO has determined that no new and material evidence sufficient to reopen previously denied claim for service connection for degenerative arthritis or disc disease of the lumbar spine has been received, the Board is required to address this particular issue in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that no new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection, the Board will proceed, in the following decision, to adjudicate the issue on appeal.  

A decision by the Board or RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Thus, in order to establish service connection for a claimed disorder, a claimant must submit: (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the final March 1999 rating action, the evidence of record included the Veteran's service treatment records showing treatment for low back pain and post service records showing multiple back surgeries and treatment for the lumbar spine.  Specifically, on service entrance, the Veteran reported occasional back pain due to a 1964 automobile accident.  See October 1967 report of medical history.  On examination, no low back disability was diagnosed and the Veteran was admitted with a normal physical profile.  Records from August, September, and November 1968 show multiple notations of treatment for low back pain and muscle strain with negative X-ray findings.  In August 1968, the Veteran reported that he had injured his low back doing heavy lifting.  A September 1968 record shows back pain in connection with the Veteran's prior automobile accident.  November 1968 records show complaints of persistent low back pain with a diagnosis of low back strain.  At a July 1969 service discharge examination, the Veteran reported no back pain or other low back residuals, and no diagnosis was provided.  

In May 1998, Dr. L. S. submitted a letter reporting the Veteran's treatment for multiple disabilities, to include a diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis of the L3-4 and L4-5.  She noted that, at that time, the Veteran had multiple work restrictions and could not bend or lift over five pounds.  

At the time of that initial claim, the Veteran reported that he had been getting treatment for his low back since approximately 1993.  He expressed his belief that his current low back disability was related to his inservice treatment for back problems.

In March 1999, the RO denied service connection for degenerative arthritis or disc disease of the lumbar spine due to a lack of continuity of symptomatology since service and an absence of a competent and credible nexus to the Veteran's active duty.  In this regard, the RO noted no evidence of pertinent treatment within one year of service discharge-or indeed for nearly 20 years after service discharge.

Records associated with the claims file since the time of the March 1999 rating action include VA and private treatment records and an August 2008 VA examination report.  Specifically, post-service private and VA treatment records from 1999 to 2008 reflect ongoing treatment for chronic low back pain due to arthritis, controlled with medication.  None of the records indicate a relationship between the Veteran's low back disability and service.

In August 2008, the Veteran was afforded a VA examination of the spine.  The examiner, in essence, determined that the Veteran's low back disability was less likely as not caused by or the result of service.  The examiner opined, rather, that the disability was most likely the result of over 40 years of wear and tear on the spine.  He noted the long period of time after separation from service until the first evidence of treatment for a low back disability, as support for his opinion. 

An August 2010 statement from the Veteran's spouse reiterated the Veteran's current health problems, including back problems.  She noted that the Veteran experienced a lot of health problems since service and, essentially, related his medical problems, to include his current back disability, to service.

As previously discussed herein, at the time of the March 1999 rating action, the claims file contained no competent evidence of an association between the Veteran's low back disability and his active duty-and no evidence of continuity of symptomotology between the Veteran's treatment for back problems in service and his current degenerative arthritis or disc disease of the lumbar spine, treated many years post service.  The Veteran has not specifically asserted that he has had low back difficulties since service-nor do the additional medical records submitted since the final decision in March 1999 so reflect.  Thus, continuity of symptomatology since service continues to not be shown by the newly received evidence.  

Also, the newly received objective records show ongoing treatment for symptoms of a back disorder but do not relate the disorder to service.  In fact, the recently obtained evidence provides a negative nexus opinion indicating that the Veteran's current low back disability is not related to service.  [In this regard, the 2008 VA medical examiner opined that the Veteran's low back disability was unrelated to service, but was more likely related to normal wear and tear of the spine.]  

With regard to the lay testimony of record, including statements made by the Veteran and his spouse, the Board finds these statements are not new because they are duplicative of prior contentions of record relating the Veteran's current back disability to service.  Thus, this evidence essentially reiterates arguments made prior to the RO previously denying this claim and cannot be considered new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

While the Veteran believes that his current degenerative arthritis or disc disease of the lumbar spine is related to back problems he experienced in service, he is not competent to offer a medical opinion, and such statements do not provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  Rather, as noted above, the competent and probative medical opinion of record reflects that the examiner considered the Veteran's assertions and history of treatment for the low back in service, but concluded that his current low back disability was not related to service.  Therefore, there is no competent and credible evidence relating the Veteran's current degenerative arthritis or disc disease of the lumbar spine to service.  

Thus, upon review, the Board finds that the evidence submitted since the March 1999 rating action is insufficient to reopen the claim.  Admittedly, the evidence is new, in that it was not previously submitted; however, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the records show ongoing treatment for symptoms of a back disorder but do not raise a possibility of substantiating the claim.  Indeed, the probative medical opinion of record provides a negative nexus between the Veteran's current disability and service.  Further, the Veteran's lay statements do not assert a continuity of pertinent symptoms since active duty.  Clearly, therefore, no "new" and "material" evidence has been received regarding the Veteran's claim.  This previously denied claim cannot, therefore, be reopened.

The Veteran remains free, of course, to apply to reopen his claim at any time with the RO, especially upon submission of such new and material evidence.  


ORDER

New and material evidence not having been received sufficient to reopen the claim for service connection for degenerative arthritis or disc disease of the lumbar spine, the appeal is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


